DETAILED ACTION
Claims 1-12 are pending in the present application.

Examiner Notice
This Corrected Notice of Allowability is being mailed herein to correctly indicate on the Notice of Allowability form that while acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f), none of the certified copies of the priority documents have been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/6/2019, 7/30/2020, 8/13/2020, and 11/24/2020 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claim 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-12, Johnson et al. (US Pat. No. 9,993,166 B1, hereinafter Johnson) represents the best art of record. However, Johnson fails to encompass all of the limitations of currently amended independent claims 30 and 36.
Specifically, Johnson teaches an air-quality detection apparatus, comprising: a casing body comprising a bottom (40) and a side wall (32/24) extending upwards from a circumference of the 
However, Johnson fails to critically teach an air-quality detection apparatus, comprising: a casing body comprising a bottom and a side wall extending upwards from a circumference of the bottom; a first printed circuit board (PCB) disposed horizontally above the bottom; a second PCB disposed horizontally in a first region above the first PCB; a CO2 sensor mounted on the second PCB; a volatile organic compound (VOC) sensor mounted in a second region on a top surface of the first PCB, the second region being closer to the side wall than the first region; a third PCB on which a wireless communication interface is mounted, the third PCB being disposed horizontally at a position spaced further upwards apart from the bottom than the first PCB, at least a portion of the third PCB being disposed in a third region that does not overlap the first PCB when the bottom is viewed from above; a fourth PCB disposed horizontally above the second PCB and the third PCB; and a dust sensor mounted on a top surface of the fourth PCB.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for an air-quality detection apparatus with the specific multilayered PCB structure as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855